Citation Nr: 0920866	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  05-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of glaucoma with headaches

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of tinea pedis.

3.  Entitlement to service connection for a skin condition on 
both feet including, but not limited to, tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to May 
1971. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied service connection for glaucoma 
with headaches and tinea pedis, finding that the Veteran had 
not submitted new and material evidence to reopen either of 
his claims.  

In February 2009 a hearing was held by the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.  

The issue of service connection for a skin condition on both 
feet, to include but not limited to tinea pedis, is addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  In an April 1981 rating decision, the RO denied service 
connection for glaucoma with headaches and tinea pedis.  The 
Veteran did not timely appeal the decision and it is now 
final.

2.  Evidence received since the April 1981 rating decision is 
new but not material in that it does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for glaucoma with headaches, i.e., 
evidence of a diagnosis of glaucoma.  It therefore does not 
raise a reasonable possibility of substantiating the claim.

3.  Evidence received since the April 1981 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for tinea pedis, i.e., 
evidence of a current diagnosis of tinea pedis.  In addition, 
the Veteran's testimony provides evidence that his tinea 
pedis has been chronic since his active service.  It 
therefore raises a reasonable possibility of substantiating 
the claim. 


CONCLUSIONS OF LAW

1.  Evidence received since the April 1981 RO decision is not 
material and the criteria to reopen the previously denied 
claim of entitlement to service connection for glaucoma with 
headaches are not met. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).

2.  Evidence received since the April 1981 RO decision is new 
and material and the criteria to reopen the previously denied 
claim of entitlement to service connection for tinea pedis 
are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Concerning the claim to reopen the previously denied claim 
for service connection for tinea pedis, in light of the 
favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance as to this 
issue is not required, and deciding the appeal at this time 
is not prejudicial to the Veteran. 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159. 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with notice in May 2008 , 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in 
November 2008 and January 2009 statements of the case, 
following the provision of notice.  The Veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  The May 2008 letter described 
the meaning of "new" and "material" evidence in order to 
reopen the claims including the reason for the previous 
denial and the information necessary to substantiate the 
underlying claims.  This is in compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VA has obtained service medical records, offered to assist 
the Veteran in obtaining evidence, and afforded the Veteran 
the opportunity to give testimony before the Board, which he 
did.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims 
file and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define 'new' evidence as existing evidence 
not previously submitted to agency decisionmakers.  
'Material' evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran filed a claim to reopen entitlement to service 
connection for glaucoma with headaches and tinea pedis in 
October 2003.  In the November 2003 and February 2004 rating 
decisions the RO found that the Veteran had not submitted new 
and material evidence to reopen his claims for glaucoma with 
headaches and tinea pedis.  Irrespective of the RO's action, 
the Board must decide whether the Veteran has submitted new 
and material evidence to reopen the claim of service 
connection for glaucoma with headaches and tinea pedis.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Glaucoma with Headaches 

The RO originally denied entitlement to service connection 
for glaucoma with headaches in April 1981 on the basis that 
the service treatment records contained no evidence of 
diagnosis or treatment for glaucoma with headaches.  The 
Veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d) (2008).

The evidence received since the last final RO decision in 
April 1981 includes a December 1979 partial service treatment 
record, an August 2004 private eye examination, and the 
Veteran's testimony from the February 2009 hearing.  The 
December 1979 partial service note for enlistment 
qualification did not contain the name of the individual 
examined and included under the "defects noted" section: no 
organic eye disease, amblyopia of the left eye, and poor 
vision all his life.  The August 2004 physician noted that 
the Veteran reported he had glaucoma on discharge in 1971 and 
that the VA currently found he has no glaucoma.  The 
physician concluded that a diagnosis of chronic open angel 
glaucoma was not supported by the findings.  At the February 
2009 hearing the Veteran testified that he was told he had 
incurable glaucoma when he was in service, and his spouse 
stated that they had a service treatment record stating such.  
He also testified that a private doctor at Texas Wellmed 
stated he had glaucoma but that other doctors he had seen 
told him he did not have glaucoma.  However none of the 
claimed medical evidence diagnosing the Veteran with glaucoma 
was submitted.  

The evidence submitted does not show that the Veteran has 
been diagnosed with glaucoma.  In fact, the August 2004 
examiner provides a negative opinion, concluding there are no 
findings to support a diagnosis of glaucoma.  The service 
treatment note has no probative value as it cannot be 
identified as pertaining to the Veteran but even if it was, 
it does not contain any evidence of the Veteran being treated 
for or diagnosed with glaucoma. And, while we do not doubt 
that the Veteran's testimony is sincere that he was diagnosed 
with glaucoma; however that diagnosis is unsupported by any 
clinical evidence.  As a layperson, lacking in medical 
training and expertise, the Veteran is not a medical expert 
and cannot provide a competent diagnosis of glaucoma.  The 
two reports and the Veteran's testimony are new in that they 
were not previously of record.  However they are not material 
as they offer no medical findings or opinions addressing 
whether the Veteran has a diagnosis of glaucoma, the lack of 
a diagnosis being the principal reason the claim was denied 
in April 1981.    

Therefore, the Board finds that no new and material evidence 
has been received to reopen the claim for glaucoma with 
headaches.  Absent medical evidence demonstrating that the 
Veteran has a current diagnosis of glaucoma, the newly 
submitted evidence is not material.  Until the Veteran meets 
his threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt 
doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 
463,467 (1993); see also Gilbert v. Derwinski, 1 Veteran. 
App. 49, 55 (1990).  Accordingly, service connection for 
glaucoma with headaches remains denied.

Tinea Pedis 

The RO originally denied entitlement to service connection 
for tinea pedis in April 1981 on the basis that there was no 
evidence of a foot disorder at discharge.  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d) (2008).

The evidence submitted since the last final RO decision in 
April 1981 includes an October 2003 private examination that 
found abnormal skin and diagnosed tinea pedis, VA treatment 
records from 2005 which show findings of skin abnormalities 
of both feet and diagnoses of tinea corporis and tinea 
cruris, and the February 2009 testimony from the Veteran and 
his spouse that his foot disorder has been chronic since 
service. 

This evidence is new and material as it was not of record at 
the time of the last rating decision and it relates to a 
material element of the claim, specifically evidence of 
current tinea pedis as well as other skin conditions.  As 
noted, in determine whether evidence is new and material, the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Furthermore, the 
Veteran and his wife are competent to report the Veteran's 
symptoms and treatment demonstrating continuity of 
symptomatology and chronicity.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the information submitted 
since the last final rating decision constitutes new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a); 
and reopening the claim is warranted.  38 U.S.C.A. § 5108.


ORDER

New and material evidence to reopen a service connection 
claim for glaucoma with headaches has not been submitted. The 
claim is denied. 

New and material evidence has been submitted to reopen a 
service connection claim for a skin disorder of the feet.  
The claim is reopened and allowed to this extent. 


REMAND

The Veteran seeks service connection for a skin condition on 
both feet to include, but not limited to, tinea pedis.   

The medical evidence shows that during service the Veteran 
was diagnosed with tinea pedis with pyroderma, laceration of 
the foot and jungle rot.  During his hearing the Veteran 
stated that he is seeking service connection for these 
conditions he had in service.  The issue has thus been 
recharacterized to as accurately and broadly reflect the 
medical evidence and the Veteran's actual claim.  

At the February 2009 hearing both the Veteran and his wife 
faithfully testified that he has had the same recurring skin 
condition, manifested by swelling, suppurating blisters, and 
peeling skin, on his feet since he left service in 1971.  The 
Veteran also testified that during flare-ups it is too 
painful for him to even stand or wear shoes.  He said that 
this skin condition was essentially the same as what he had 
in service, which included tinea pedis with pyroderma, a 
pedal laceration and jungle rot, demonstrating continuity of 
symptomatology.  We find their testimony to be both credible 
and consonant with the service treatment records.  

More recent medical evidence shows a diagnosis of tinea 
pedis, tinea corporis and tinea cruris.  An October 2003 
private examination found the Veteran to have abnormal skin 
and diagnosed tinea pedis.  VA treatment records beginning in 
2005 show findings of skin abnormalities on both feet and 
diagnoses of tinea corporis and tinea cruris.  In June 2008 a 
VA examination was conducted to evaluate the Veteran's skin 
condition on his feet.  The examiner did not diagnose tinea 
pedis at that time but found evidence of scarring from tinea 
pedis.  The examiner noted that the Veteran had tinea pedis 
at his induction examination and concluded that as tinea 
pedis is a condition that can be treated with strict foot 
care and adherence to medication and because the Veteran has 
tinea corporis and tinea cruris that his current tinea pedis 
is less likely than not caused by his service.  

As noted above, the issue is construed to include the 
question of whether any of the Veteran's current skin 
conditions, to include but not limited to tinea pedis, on his 
feet are related in any way to his service or are the result 
of any aggravation of the tinea pedis shown prior to service.  
The June 2008 VA examination did not  consider 
"aggravation", legally defined for VA benefits purposes as 
a permanent increase in the underlying level of pathology 
beyond what would be the natural progress of a given 
disorder.  Additionally given the reportedly chronic nature 
of the skin condition on both feet, to include but not 
limited to tinea pedis, a VA dermatology examination is 
necessary in this case.  Claims must be developed in 
accordance with Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

The claim must therefore be remanded for VA examination to 
develop additional about the diagnosis, etiology and progress 
of the Veteran's skin disorder of the feet and for 
development and consideration under Wagner.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

1.  Ask the Veteran to identify all VA 
and non-VA health care providers who 
treated him for his claimed skin 
condition from his discharge from active 
service in 1971 to the present.  Ensure 
that all identified private and VA 
medical treatment records that are not 
already of record are obtained.  

2.  Take all necessary follow-up actions, 
as indicated. Document negative responses 
and inform the Veteran so that he may 
attempt to procure any missing records on 
his own.

3.  Have a dermatologist perform a review 
of the relevant evidence diagnosis, 
progress and etiology of any extant skin 
disorders of the Veteran's feet.  The 
relevant portions of the claims file, 
including a copy of this remand, must be 
made available to the physician for 
review.  If a physical examination is 
necessary then it should be performed. 
The dermatologist is asked to answer the 
following questions:

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a chronic skin disorder of his feet 
when he entered military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting disorder underwent 
increase in severity in service?  

(iii) if there was no preexistiing 
chronic skin disorder at entrance or if 
there was but it did not increase in 
severity during service, is it at least 
as likely as not that any extant skin 
disorder of the feet had began in 
service, or was caused by any inservice 
injury or other factor?  

The examiner is requested to provide his 
reasoning for his conclusions.

4.  After undertaking any other 
reasonably necessary. development, the RO 
should readjudicate the Veteran's claim 
considering the entire record, and of 
course the governing laws and 
regulations, including Wagner. If its 
decision remains adverse to the Veteran, 
it should provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no 
action until he is so informed.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  The Board intimates no opinion as to the 
ultimate outcome of this case.


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
MARK W. GREENSTREET,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


